UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2105



JOSEPH C. V. FERRUSI,

                                            Plaintiff - Appellant,

          versus


MONTEBELLO CONDOMINIUM UNIT OWNERS ASSOCIATION,

                                             Defendant - Appellee,

          and


FAIRFAX COUNTY BOARD OF SUPERVISORS, for Fair-
fax County, Virginia, in their official and
individual capacities; KEVIN C. GREENLIEF,
Director, Department of Tax Administration,
both in his official and individual capaci-
ties; WAYNE N. BOLES, Deputy, Department of
Tax Administration, both in his official and
individual capacities; BRUCE W. PEARSON, both
in his official and individual capacities;
CARL R. PEED, Sheriff, Fairfax County, Vir-
ginia, both in his official and individual
capacities; THOMAS A. LASCH,

                                                      Defendants.



                            No. 98-2357



JOSEPH C. V. FERRUSI,

                                            Plaintiff - Appellant,
          versus


FAIRFAX COUNTY BOARD OF SUPERVISORS, for Fair-
fax County, Virginia, in their official and
individual capacities; KEVIN C. GREENLIEF,
Director, Department of Tax Administration,
both in his official and individual capaci-
ties; WAYNE N. BOLES, Deputy, Department of
Tax Administration, both in his official and
individual capacities; BRUCE W. PEARSON, both
in his official and individual capacities;
CARL R. PEED, Sheriff, Fairfax County, Vir-
ginia, both in his official and individual
capacities,

                                          Defendants - Appellees,

          and


MONTEBELLO CONDOMINIUM UNIT OWNERS ASSOCIA-
TION; THOMAS A. LASCH,

                                                      Defendants.



                           No. 98-2532



JOSEPH C. V. FERRUSI,

                                           Plaintiff - Appellant,

          versus


THOMAS A. LASCH,

                                            Defendant - Appellee,

          and




                                2
MONTEBELLO CONDOMINIUM UNIT OWNERS ASSOCIA-
TION; FAIRFAX COUNTY BOARD OF SUPERVISORS, for
Fairfax County, Virginia, in their official
and individual capacities; KEVIN C. GREENLIEF,
Director, Department of Tax Administration,
both in his official and individual capaci-
ties; WAYNE N. BOLES, Deputy, Department of
Tax Administration, both in his official and
individual capacities; BRUCE W. PEARSON, both
in his official and individual capacities;
CARL R. PEED, Sheriff, Fairfax County, Vir-
ginia, both in his official and individual
capacities,

                                                       Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1928-A)


Submitted:   February 23, 1999            Decided:   March 4, 1999


Before HAMILTON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph C.V. Ferrusi, Appellant Pro Se. Lowry Jock Miller, MILLER,
MILLER, KEARNEY & GESCHICKTER, Fairfax, Virginia; Erin Catherine
Ward, COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia; Robert S.
Corish, BRANDT, JENNINGS, ROBERTS, DAVIS & SNEE, Falls Church,
Virginia; Stephen Harris Moriarty, II, CHADWICK, WASHINGTON,
OLTERS, MORIARTY & LYNN, P.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Joseph C. V. Ferrusi appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Ferrusi v. Montebello Condo, No. CA-97-

1928-A (E.D. Va. June 26, 1998); Ferrusi v. Fairfax County Board of

Supervisors, No. CA-97-1928-A (E.D. Va. Aug. 5, 1998); Ferrusi v.

Lasch, No. CA-97-1928-A (E.D. Va. Sept. 14, 1998).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on June 19, July 31, and September 11, 1998 respectively, the
district court’s records show they were entered on the docket sheet
on June 26, August 5, and September 14, 1998. Pursuant to Fed. R.
Civ. P. 58 and 79(a), we consider these dates as the effective
dates of the district court’s decisions. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 4